Citation Nr: 0826822	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to March 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in which it was determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for hypertension.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The veteran's service connection for hypertension was 
severed in an April 1999 rating decision.  

2.  The additional evidence received since the April 1999 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran was diagnosed with, and began treatment for, 
hypertension within one year of his separation from service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's April 1999 rating 
decision is new and material; thus, the claim of service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).

2.  Resolving doubt in favor of the veteran, hypertension is 
presumed to have been incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  New and Material Evidence

In April 1997, the RO granted service connection for 
hypertension and assigned a 10 percent disability rating.  
This was based on medical records dated in 1996 and 1997 
showing that the veteran had been given a diagnosis within 
one year of separation.  Service connection was severed by 
the RO in an April 1999 rating decision.  Severance was 
essentially based on the lack of findings to justify a 
diagnosis of hypertension as required by VA regulations.  The 
RO specifically noted that the veteran was not diagnosed with 
hypertension as required by VA regulations while in service, 
and that, although he was diagnosed with hypertension within 
a year of separation, there was no history of diastolic 
pressure at predominantly 100 or more or systolic pressure at 
predominantly 160 or more within the presumptive period after 
service.  The veteran was notified of the April 1999 rating 
decision by letter that same month, and he did not appeal.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, service connection was previously severed 
because the veteran's hypertension was not diagnosed in 
accordance with 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  
Severance appears to be based on Note 1 to this diagnostic 
code, which provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Therefore, in order 
to reopen his claim, the Board finds that it would be 
sufficient for the veteran to produce evidence to support the 
proposition that the October 1996 blood pressure reading of 
160/72 was not an isolated incident but, instead, was 
indicative of a chronic disability.  

Since the April 1999 severance of his claim, the veteran has 
submitted medical records demonstrating that he has been 
treated for hypertension in the years following the October 
1996 hypertension diagnosis.  They demonstrate that the 
veteran has been on high blood pressure medications, 
including Felodipine, Atenolol, and Maxzide, since this time.  
While the veteran's blood pressure readings dropped 
subsequent to his starting on high blood pressure medication, 
the new evidence indicates that these results have been 
achieved through medication and changes to his diet and 
lifestyle, but that the disability itself continues to be 
diagnosed.

The Board finds that the VA and private medical records 
constitute new and material evidence in that they are not 
cumulative or redundant of previously submitted evidence, and 
they appear to raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen his 
claim.  To this extent, the benefit sought on appeal is 
granted.

Having reopened the veteran's claim, the Board will proceed 
to adjudicate it on a de novo basis.  Because the benefit 
sought on appeal is being granted, the Board believes that 
the veteran will not be prejudiced by this action.

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as such as hypertension, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

As noted above, service connection was previously severed 
based on the determination that the veteran did not have 
hypertension to a compensable degree within one year of 
separation from service.  Under DC 7101, a 10 percent rating 
is assigned for hypertension if the diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

The veteran separated from service in March 1996.  Both in 
service and in the year following his separation, the veteran 
sought medical treatment several times for chest pain.  While 
only a single blood pressure reading of 160/72 was noted in 
October 1996, it was also noted that the veteran had 
proteinuria, and he was given a diagnosis of hypertension and 
immediately put on Felodipine.  The record further suggests 
that a captopril renal scan should be performed to rule out 
renal artery stenosis.  A November 1996 record noted that the 
renal scan was within normal limits.  An undated record 
directs that Felodipine be discontinued in favor of Atenolol.  
A February 1997 medical record notes the veteran's history of 
hypertension and states that he was recently given Atenolol.  

The Board notes that, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2007), the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  While 
such findings are not conclusively shown during the first 
year, the record does reveal that the veteran was clearly 
found to have hypertension by his treating health care 
providers, and he has continuously taken medication since 
that time.  Thus, while specific readings documenting 
systolic blood pressure predominantly 160 mm. or greater are 
not of record, the conclusions and findings of his primary 
health care providers constitute persuasive evidence that the 
veteran's systolic blood pressure was, in fact, predominantly 
160 or greater at that time.  While lower readings are 
documented after the initial diagnosis of hypertension, given 
that the veteran's blood pressure was being treated with 
medication at the time, the Board does not believe that 
evidence indicating the veteran's hypertension was responding 
to medication should be fatal to the claim.  In fact, the 
Board observes that the veteran's continued use of high blood 
pressure medications that have been monitored and adjusted 
through the years by his treating physicians reflects that 
the veteran's blood pressure continues to pose a problem to 
his health.

Having resolved doubt in favor of the appellant, the Board 
finds that service connection for hypertension on a 
presumptive basis is warranted.  Thus, the benefit sought on 
appeal is granted.





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is 
reopened.

Entitlement to service connection for hypertension is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


